Citation Nr: 0836423	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for glaucoma, status 
post implant, right eye. 

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to an initial, compensable rating for left 
flank muscle strain.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 2000 
to October 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The issues of entitlement to service connection for migraine 
headaches and entitlement to an initial, compensable rating 
for left flank muscle strain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's pre-existing glaucoma of the right eye was 
aggravated by service.  


CONCLUSION OF LAW

The criteria for service-connected aggravation of glaucoma, 
status post implant, right eye, have been met.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Concerning the issue of entitlement to service connection for 
glaucoma of the right eye, as provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).  

In general, the veteran is presumed to have been sound upon 
entry to active service where no preexisting condition is 
noted upon entry into service.  See 38 U.S.C.A. § 1111.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153; Wagner, supra.  If this burden is met, then the veteran 
is not entitled to service-connected benefits.

However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but may bring a 
claim for service-connected aggravation of that disorder.  
See 38 U.S.C.A. § 1153; Wagner, supra.  In that case, 38 
U.S.C.A. § 1153 applies and the burden falls on the veteran 
to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; see also Jensen, supra; 38 
C.F.R. § 3.306. 

The veteran claims service connection for glaucoma of the 
right eye.  He states that he experienced continuing problems 
with his preexisting eye disorder in service and underwent 
eye surgery during service.  He contends that his disorder 
was aggravated by his military service.  

The record contains pre-service, private medical records for 
the veteran showing treatment for Sturge-Weber syndrome (S-W) 
and glaucoma.  In April 1996, a mild increase in intraocular 
pressure was noted.  It was reported that the veteran's 
pressure in the right eye went from 20 to 30 and that the 
veteran was started on eye drops two or three months prior.  
A May 1997 letter from a private physician to another doctor 
indicates that the veteran had been referred to the addressee 
for glaucoma associated with his S-W syndrome.  The examiner 
reported that he had been treating the veteran since he was 
two years of age and that pressure in the right eye 
necessitated medication in March 1996.  In November 1998, the 
veteran was noted to have S-W glaucoma with increased 
intraocular pressure of the right eye.   

The veteran's October 1999 service entrance examination 
report shows that a visual defect "does not correct" was 
noted, and the veteran was put on medical hold.  Right eye 
vision at that time was 20/40, corrected to 20/30.  A July 
2000 Medical Board report shows that the veteran was noted to 
have a history of a port-wine stain on the right side of his 
face suggesting a possible underlying Sturge-Weber syndrome.  
By way of history, it was noted that the veteran stated he 
was told as a child that he had the disorder and that he 
began taking medication two years prior.  The veteran was 
examined, and ocular pressures were noted to be 42 in the 
right eye and 12 in the left eye.  Humphrey visual field 
showed numerous fixation errors in both eyes with a definite 
depression temporally both superiorly and inferiorly in the 
right eye.  The pertinent impression was, glaucoma, OD with 
visual field loss and uncontrolled intraocular pressure.  The 
examiner stated that there was a high probability for future 
problems in terms of treating the veteran's glaucoma.  

The veteran was followed in the ophthalmology clinic 
thereafter in 2000, for increasing intraocular pressure.  In 
2001, he underwent surgery, consisting of a shunt.  In 
November 2002, he received a scratch to the right eye in a 
wrestling fight.  

After service, VA outpatient treatment records dated from 
2004 to 2006 show treatment for glaucoma.  The veteran 
underwent a VA eye examination in September 2004.  By way of 
history it was noted that the veteran has S-W syndrome in the 
right eye, diagnosed at birth, and secondary glaucoma.  It 
was stated that the veteran was treated with a shunt during 
service in 2001.  The veteran was examined.  He had 
complaints of blurred vision in the right eye, and poor depth 
perception.  The right eye did not dialate and CD ratio in 
the right eye was .045.  Goldmann fields were noted to show 
limited confrontation fields.  The examiner found that he had 
glaucoma, right eye.  The examiner stated that in answer to 
the question of whether it is at least as likely as not that 
the veteran's condition was aggravated by his time in 
service, the answer is in the affirmative.  

The veteran underwent a VA neurological examination in 
September 2004.  A history was taken and the veteran was 
examined.  The examiner found that it is not at least as 
likely as not that the military activity aggravated his S-W 
syndrome.  When the veteran underwent a VA general medical 
examination that same month, the examiner stated that it was 
at least as likely as not that the veteran's condition was 
aggravated by service.  

In a January 2005 Memorandum, the September 2004 VA eye 
examiner stated that his prior finding that the veteran's S-W 
syndrome was aggravated by service is correct.  The examiner 
stated that the July 2000 medical board examination showed a 
high probability of future problems with the veteran's 
glaucoma and that in March 1996 and March 1997 showed mild 
optic nerve damage due to glaucoma.  It was noted that the 
veteran had glaucoma surgery in 2001.  The examiner stated 
that the veteran was admitted to service with uncontrolled 
glaucoma in the right eye and pressure of 42.  It was noted 
that after discharge in 2004 shows a loss of almost half of a 
field of vision of the right eye and an enlarged blind spot 
in the right eye.  The examiner reported that therefore 
between the time of not so bad visual field in 1996 and 1997 
and the time immediately after his discharge, his condition 
had certainly worsened.  The examiner stated that the 
glaucoma became worse during service.  

In a February 2005 Memorandum, the September 2004 
neurological examiner stated that the progression of the 
symptoms and signs of S-W syndrome is not closely influenced 
by exercise, diet, or weather, so he believed the veteran's 
present deficits were destined to develop whether or not he 
was involved in military events.  

Because a visual defect of the right eye was noted at service 
entrance examination in October 1999, the presumption of 
sound condition does not apply.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.306(a).  Therefore, the Board must consider 
whether the veteran's pre-existing eye disorder permanently 
worsened beyond its natural progression during military 
service.  A lack of aggravation may be shown by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the pre-existing condition.  VAOPGCPREC 3-2003 
(July 16, 2003).  

Upon review, the Board finds that the veteran's glaucoma of 
the right eye increased in severity during service.  
Specifically, the service medical records show the veteran 
had uncontrolled pressure readings in service and that he 
underwent surgery.  He also was treated for an injury of the 
right eye.   His service medical records show treatment for 
increasing intraocular pressure, noted in November 2000 to be 
not well controlled.  He had surgery during service 
consisting of placement of 



a shunt in the right eye.  Sometime later he was treated for 
a traumatic injury to the right eye.  After service, the 
record shows treatment beginning in 2004.  The veteran had 
complaints of blurred vision in the right eye, and poor depth 
perception. The right eye did not dialate and CD ratio in the 
right eye was .045.  Goldmann fields were noted to show 
limited confrontation fields.  The VA eye examiner also 
concluded that the veteran's glaucoma became worse during 
service, and provided detailed rationale for this opinion.

Therefore, the Board finds that an increase in the veteran's 
glaucoma is shown during service.  Thus, the remaining 
question is whether this increase in disability was due to 
the natural progress of the pre-existing condition.  Applying 
the above noted evidence, it is not shown by clear and 
unmistakable evidence that the veteran's increase in 
disability was due to the natural progress of the disease.  

There is no competent evidence of record indicating that the 
increase in disability was due to the natural progress of the 
disease.  The VA neurological examiner concluded that it was 
not at least as likely as not that the military activity 
aggravated the veteran's S-W syndrome and that the veteran's 
present deficits (i.e., glaucoma) were destined to develop 
whether or not he was involved in military events.  As noted 
above, the Board has found that the veteran's pre-existing 
glaucoma was aggravated during service, and this medical 
opinion does not address whether that aggravation was beyond 
the natural progression.  

The standard, "clear and unmistakable evidence," imposes a 
very high burden on VA to overcome.  In the absence of 
medical evidence that the increase in disability represented 
a natural progression of the disease, the presumption of 
aggravation of the preexisting disorder is not rebutted by 
clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.306; VAOPGCPREC 3-03; Wagner, supra.  Service 


connection for glaucoma, status post implant, right eye, 
based on aggravation, is warranted. 

ORDER

Service connection for glaucoma, status post implant, right 
eye, based on aggravation, is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In September 2007, the veteran was granted service connection 
for left flank muscle strain and a noncompensable evaluation 
was assigned.  At his August 2008 hearing before the 
undersigned Veterans Law Judge, the veteran expressed 
disagreement with the noncompensable evaluation assigned.  
The Board construes this as a timely filed notice of 
disagreement.  As such, the veteran must be provided with a 
statement of the case as to this issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  The Board is, therefore, 
obligated to remand this issue.  

The veteran seeks service connection for headaches.  While 
there is no diagnosis of migraines in service, the veteran is 
competent to testify that he had headaches during service.  
Recent Federal Circuit Court decisions have found that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v.  Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v.  Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The VA neurological examiner diagnosed migraine headaches 
within one year of service, and VA outpatient treatment 
records show complaints of headaches and nausea with findings 
of migraine headaches beginning July 2004, also within the 
first year after service.  Thus, the Board finds that a VA 
examination is required in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).  Any recent VA treatment records 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records related to 
headaches from the VA treatment facility 
(McGuire) in Richmond, VA, dated from 
September 2006, forward.

2.  Thereafter, schedule the veteran for 
a VA neurological examination.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

After examining the veteran and reviewing 
the claims file, the examiner should 
clearly delineate all current headache 
disabilities.   

The examiner should also offer an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current headache disability had 
its onset during active service or is 
related to any in-service event, disease, 
or injury.  

3.  Send the veteran a statement of the 
case on the issue of entitlement to an 
initial, compensable evaluation for left 
flank muscle strain.  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal must 
be filed.  38 C.F.R. § 20.202 (2007).  If 
the veteran perfects an appeal as to this 
issue, the issue should be returned to 
the Board for appellate review.

4.  Finally, the claim for service 
connection for migraine headaches should 
be readjudicated.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
claim should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


